WERNER, Judge,
dissenting:
I disagree with the majority’s conclusion that appellant’s responses during the plea inquiry were insufficient to establish his complicity as an aider and abettor. Not only did appellant state that he was an active and willing participant in the robbery, he also admitted facts which amply supported that statement. Furthermore, he indicated he understood the meaning of the term “principal” after having discussed it with his defense counsel. I am satisfied that the criteria set forth in United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969), and its progeny were met and see no need for the trial judge to have made further inquiry into appellant’s understanding of the law of principals. I would affirm the findings of guilty and the sentence.